Citation Nr: 1735959	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to July 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has been diagnosed with PTSD which is medically attributed to stressors she experienced during her service.

2.  The Veteran's left ankle sprain did not have its clinical onset during active service and is not related to any incident of service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD due to military sexual trauma (MST) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria are not met to establish service connection for a left ankle disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish a right to compensation for a present disability, the claimant must provide competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV for appeals before August 4, 2014 and DSM-V for appeals certified after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet.  App. 128, 138 (1997).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  



PTSD

The Veteran contends that she was subject to an in-service sexual assault in July 2001.

After a review of the evidence, the Board finds that while the claimed military sexual trauma is not documented in service records, the evidence of record supports the Veteran's assertion of her in-service stressor.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection are met.

The Board is mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.    

The Veteran reported that in July 2001, her sergeant asked that she take him to her barracks room to personally inspect her Class A jackets since she forgot hers in her room.  Upon entering her room, her sergeant placed his hands on the inside of her jacket, felt her breasts, inquired about the size of her breasts, and complemented the size of her breasts.  He then grabbed the Veteran, pulled her close to him, groped her buttocks, and tried to kiss her.  The Veteran pulled away from the sergeant and told him that she was married.  Against her wishes, he still tried to kiss her until she said, "Stop."  On another occasion, the Veteran claimed that she was raped while in-service.  

In support of her claims, the Veteran's former spouse submitted a letter.  He met his now ex-wife while he was stationed in the 25th Transportation Company in Hawaii.  In his letter, her former spouse described how prior to the sexual assault, the Veteran was a "high speed soldier."  However, after the assault, her former spouse noticed that the Veteran started "falling out of runs during physical training" and her demeanor changed.  The Veteran's former spouse reported that, prior to him marrying the Veteran, he heard the Veteran made allegations of sexual harassment against one of the Sergeants.  He also reported that the unit commander started an internal investigation as a result of these allegations.  Upon the completion of the investigation, the Sergeant was given an informal letter of reprimand, and the Veteran was moved to another platoon.  

In another incident, the Veteran told her then-spouse that another sergeant would often call her sweetie, sunshine, and beautiful.  The Sergeant would show her favoritism, and she would often feel uncomfortable.  Her former spouse reported that sexual contact between him and the Veteran were limited for months in the beginning of their relationship.  She refused to walk down the halls when any males were around because male soldiers would slide messages of a sexual nature under her door.  She expressed to her former spouse that she was depressed, lost motivation to be a soldier, and she refused to enjoy many of the leisure activities that Hawaii had to offer. 

With respect to her VA treatment records, treatment notes from February 2014 and April 2014 indicate that the Veteran had a positive PTSD screening test.  

During a February 2017 VA PTSD examination, the Veteran reported that she attempted suicide by cutting her wrists in January 2017.  She reported that her sergeant sexually assaulted her and then raped her.  She reported being on medication for depression and anxiety.  She also reported having nightmares and experiencing anxiety when she's around a lot of men or large crowds.  Of note, the Veteran is currently service-connected for major depressive disorder.  The VA examiner indicated that it is not possible to differentiate what symptoms are attributable to each diagnosis.  In support of this opinion, the examiner reported that the Veteran's PTSD, persistent depressive disorder, and other specified personality disorder with mixed personality features produce overlapping symptoms, and it is impossible to distinguish the proportion of each symptom attributable to each diagnosis.  Still, in a separate opinion, the VA examiner opined that it is at least as likely as not that the Veteran experiences PTSD due to MST.  In support of this opinion, the examiner referenced the buddy statement submitted by the Veteran's former spouse.  Furthermore, the Veteran's presentation at the examination and reported symptoms are consistent with the MST she and her former spouse described.  

The Board finds, giving the Veteran the benefit of the doubt, that, due to the letters submitted by her former spouse, as well as behavioral changes corresponding to the periods of time after her alleged sexual assault, it is at least as likely as not that the Veteran was sexually assaulted during her period of active service.  Accordingly, the Board finds that the Veteran's cited stressor of sexual assault is corroborated. 

Accordingly, due to the Veteran's PTSD diagnosis being based on a corroborated stressor, the Board finds that service connection for PTSD is warranted.  The benefit-of-the-doubt rule has been considered in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Left Ankle Disorder

The Veteran has also claimed entitlement to service connection for a left ankle disorder which she attributes to an incident in service.

A review of the Veteran's service treatment records shows that she experienced an injury to her left ankle during service.  A March 2001 service treatment note indicated that she had been experiencing left ankle pain for approximately 2 weeks, but that the pain had a gradual onset.  No left ankle trauma was indicated.  The assessment was left ankle medial malleolus periostalgia and boot trauma.
Approximately a month later in April 2001, service treatment notes indicate that she had no swelling, she experienced pain while walking, she had a normal gait, and the appearance of her left ankle was normal.  She exhibited full range of motion without pain and without crepitus.  However, she had mild tenderness to palpation.  Diagnostic imaging indicated she had a stress fracture in the distal left tibia.  Accordingly, she was assessed as having a stress fracture.  The treating doctor also referred the Veteran to physical therapy.  A June 2002 service treatment record indicated that the Veteran again presented before a VA doctor with complaints of left ankle pain.  During this visit, she claimed that she did not know how she injured her left ankle.  

Post-service, the Veteran underwent an examination of her left ankle in August 2009.  She denied receiving any treatment for her left ankle after her separation from service.  The examiner reviewed the Veteran's service treatment records and acknowledged the in-service treatment for her left ankle in April 2001 and June 2002.  The examiner diagnosed left ankle sprain, no impairment noted on examination.  The examiner opined that it is not at least as likely as not that the Veteran's left ankle condition is related to her previous military service.  In support of his opinion, the examiner opined that the Veteran's x-rays were within normal limits.  

The Board finds the evidence of record shows the Veteran sustained an in-service injury with a diagnosis of a medial malleolus periostalgia and a stress fracture.  She is currently diagnosed as having left ankle sprain.  However, service connection cannot be established because the preponderance of the evidence weighs against a link to the Veteran's in-service injury and/or stress fracture and her current left ankle sprain.

As mentioned above, the August 2009 diagnostic imaging was normal and revealed no evidence of a current stress fracture of the left ankle.  The visualized skeletal structures, joint spaces, and soft tissues were within normal limits.  With respect to the current diagnosis of left ankle sprain, the August 2009 VA examiner concluded that it was not related to the Veteran's military service.  

The August 2009 VA medical opinion carries more probative weight than the Veteran's statement that her left ankle disorder is related to her in-service stress fracture.  The Veteran does not have a medical background and thus is considered a lay person in the field of medicine.  Further, the VA examiner reviewed the record as a whole and did not doubt or contravene the Veteran's own observation, but considered from a medical perspective that her current left ankle sprain was essentially inconsistent with her in-service injury/findings.  Accordingly, the objective opinion of the August 2009 VA examiner outweighs the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because a chronic left ankle disorder, such as arthritis, was not noted and did not manifest during active service or within one year of separation, service connection on a presumptive basis or based on chronicity or continuity of symptoms may not be established.  See 38 C.F.R. §§ 3.303(b), 3.307.  Nor has the Veteran asserted any continuity of left ankle symptomatology since service, and her current left ankle disorder was diagnosed in 2009, approximately 7 years after she separated from service.  

In sum, the preponderance of the evidence weighs against a nexus between the Veteran's left ankle sprain and her military service.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted.

Service connection for a left ankle disorder is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


